                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TENNESSEE
                                   WESTERN DIVISION


    TOSHIA TUTWILER,                            )
                                                )
           Plaintiff,                           )
                                                )        No. 2:19-cv-02650-TLP-tmp
    v.                                          )
                                                )        JURY DEMAND
    WILLIAMS SONOMA, CADANDRICE                 )
    LYNN a/k/a DELLE, and PHYLIS                )
    BROWN,                                      )
                                                )
           Defendants.                          )


            ORDER ADOPTING THE MAGISTRATE JUDGE’S REPORT AND
                            RECOMMENDATION


         Plaintiff Tamara Brown sued pro se her employer, Williams Sonoma, and two of her

coworkers, Cadandrice Lynn and Phylis Brown, about an altercation between Plaintiff and the

individual Defendants. (ECF No. 1.) Plaintiff claims unlawful termination of her employment

and retaliation under Title VII, 42 U.S.C. § 2000e–2000e17. (Id.) She also makes a claim for

failure to accommodate her disability. (Id. at PageID 4–5.) The Magistrate Judge issued a

Report and Recommendation (“R&R”) under Administrative Order 2013-05 recommending that

this Court dismiss this action sua sponte under 28 U.S.C. § 1915(e)(2). (ECF No. 7.) Neither

Party objected to the R&R. 1 For the reasons below, this Court ADOPTS the R&R in its entirety

and DISMISSES Plaintiff’s Complaint under 28 U.S.C. § 1915(e)(2).




1
    Objections to the R&R were due within 14 days of the R&R being entered—October 15, 2019.
I.     In Forma Pauperis Case Screening

       The Court must screen any case proceeding in forma pauperis to determine whether it is

baseless or malicious, fails to state a viable claim for relief, or seeks monetary relief against an

immune defendant. If a case falls into one of these categories, “the court shall dismiss the case at

any time . . . .” See 28 U.S.C. § 1915(e)(2). As mentioned above, the Magistrate Judge conducts

this screening under Administrative Order 2013-05 and 28 U.S.C. § 636(b)(1)(B). The

Magistrate Judge here recommends dismissal of the Complaint for failure to state a viable claim

for relief. (ECF No. 7.)

       Specifically, the Magistrate Judge found Plaintiff’s claims against Defendants Brown and

Lynn improper because supervisors, managers, and co-workers do not qualify as employers

under Title VII. (Id. at PageID 23.) As for her claims against Defendant Williams Sonoma, the

Magistrate Judge found Plaintiff failed to allege termination based on any class protected by

Title VII or any other civil rights statute. (Id. at PageID 24.) And the Magistrate Judge found

Plaintiff’s disability claims were improper because she did not allege a disability. (Id. at PageID

21.) Finally, the Magistrate Judge found Plaintiff failed to allege a viable claim for retaliation

because she does not claim that she acted in any manner protected by Title VII prior to the events

in her Complaint. (Id. at PageID 24–25.)

II.    Adopting the R&R

       Under Federal Rule of Civil Procedure 72(b)(2), “[w]ithin 14 days of being served with a

copy of the recommended disposition, a party may serve and file specific written objections to

the proposed findings and recommendations.” Fed. R. Civ. P. 72(b)(2). Neither party objected

to the R&R, and the time for filing objections has expired. See Fed. R. Civ. P. 5(b)(2), 6(d),

72(b)(2). When no timely objection is filed, the court need only satisfy itself that there is no



                                                  2
clear error on the face of the record in order to accept the recommendation.” Fed. R. Civ. P.

72(b) advisory committee notes.

        Having reviewed the R&R, the Court finds no clear error and ADOPTS the R&R in its

entirety. Accordingly, the Court DISMISSES Plaintiff’s Complaint.

        SO ORDERED, this 30th day of October, 2019.

                                              s/ Thomas L. Parker
                                             THOMAS L. PARKER
                                             UNITED STATES DISTRICT JUDGE




                                                3
